            Case 1:20-cv-02549-RA Document 7 Filed 05/26/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 5-26-20


 KIRK HAYE,

                              Plaintiff,
                                                                No. 20-CV-2549 (RA)
                         v.
                                                                       ORDER
 METRO NORTH COMMUTER
 RAILROAD COMPANY,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On April 29, 2020, Plaintiff filed an affidavit of service stating that Defendant was served

on April 2, 2020. Defendant’s answer was due on April 23, 2020. Defendant has not appeared,

answered, or otherwise responded to the Complaint. Defendant shall do so or seek an extension

by June 9, 2020. If Defendant fails to do so, and Plaintiff intends to move for default judgment,

he shall do so by June 23, 2020.

         Plaintiff shall serve a copy of this Order on Defendant by June 2, 2020 and promptly file

proof of such service on the docket.

SO ORDERED.

Dated:      May 26, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
